ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                        )
                                                    )
Harris Corporation                                  )   ASBCA No. 61050
                                                    )
Under Contract No. W l 5P7T-05-C-P6 l 8 et al.      )

APPEARANCES FOR THE APPELLANT:                          Steven M. Masiello, Esq.
                                                        Gale R. Monahan, Esq.
                                                         Dentons US LLP
                                                         Denver, CO

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Srikanti Schaffner, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Carson, CA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 7 September 2017




                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61050, Appeal of Harris
Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals